        Case 1:20-cv-05035-ALC-KNF Document 23 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
ARRIOLA,                                                            :                    12/22/2020
                                                                    :
                                            Plaintiff,
                                                                    :
                                                                    :
                                                                    :
                 v.                                                      20-cv-05035-ALC-KNF
                                      :
                                      :                                  ORDER
SPO RESTAURANT LLC d/b/a ZONA DE CUBA
                                      :
and DANNY YUNGA, individually,
                                      :
                                      :

                                            Defendants.             :
                                                                    :x
-----------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

         It having been reported to this Court that this case has been or will be settled, it is hereby

         ORDERED that the above-captioned action is hereby discontinued without costs to any

party and without prejudice to restoring the action to this Court’s calendar if the application

to restore the action is made within thirty days.

SO ORDERED.
Dated: December 22, 2020
         New York, New York



                                                                         ANDREW L. CARTER, JR.
                                                                         United States District Judge
